As filed October 22,2013 File No. 333-164096 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 7 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 43-2092180 (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C Henderson, Nevada 89074 (702) 586-8700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ulderico Conte, Chief Executive Officer U-Swirl, Inc. 1175 American Pacific, Suite C Henderson, Nevada 89074 (702) 586-8700; (702) 834-8444 fax (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Fay M. Matsukage, Esq. Dill Dill Carr Stonbraker & Hutchings, P.C. 455 Sherman Street Suite 300 Denver, Colorado 80203 (303) 777-3737; (303) 777-3823 fax Approximate date of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] Accelerated filer [] Smaller reporting company [X] The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No. 7 to the Registration Statement on Form S-1 (File No. 333-164096) is being filed in order to update the prospectus included in this registration statement as required by Section 10(a)(3) of the Securities Act of 1933, as amended, to reflect the registrant’s annual report on Form 10-K for the fiscal year ended December 31, 2012, as filed with the Securities and Exchange Commission on March 29, 2013; the registrant’s transition report on Form 10-K for the two months ended February 28, 2013, as filed with the Securities and Exchange Commission on May 28, 2013, and amended on May 31, 2013; the registrant’s quarterly report on Form 10-Q for the quarter ended May 31, 2013, as filed with the Securities and Exchange Commission on July 15, 2013; and the registrant’s quarterly report on Form 10-Q for the quarter ended August 31, 2013, as filed with the Securities and Exchange Commission on October 15, 2013. This Post-Effective Amendment contains two forms of prospectus.The first prospectus is to be used in connection with the sale by the Company of: (i) shares of common stock issuable upon exercise of redeemable Class C warrants sold in the Company’s October 2010 public offering; (ii) shares and warrants issuable exercise of outstanding underwriter’s warrants; and (iii) shares issuable upon exercise of redeemable Class C warrants underlying outstanding underwriter’s warrants.The shares and warrants to be issued by the Company already are registered on the registration statement on Form S-1 that this filing amends.The second prospectus contained in this Post-Effective Amendment is to be used in connection with the resale of shares and redeemable Class C Warrants by holders of underwriter’s warrants. The information in this prospectus is not complete and may be changed. We have filed a registration statement with the Securities and Exchange Commission relating to this offering. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated October 22, 2013 PRELIMINARY PROSPECTUS 2,025,000 Shares of Common Stock 150,000 redeemable Class C Warrants U-Swirl, Inc. This prospectus covers the sale of up to (a) 1,725,000 shares of our common stock issuable upon the exercise of redeemable Class C warrants issued in a public offering conducted by us in October 2010, (b) 150,000 shares of our common stock and 150,000 redeemable Class C warrants issuable upon the exercise of outstanding underwriter’s warrants issued by us in connection with our October 2010 public offering, and (c) 150,000 shares of our common stock issuable upon the exercise of redeemable Class C warrants underlying underwriter’s warrants. Our public offering was completed in October 2010.Holders of the Class C warrants issued as a component of the units sold by us in the offering may purchase one share of common stock for each warrant exercised.The Class C warrants are exercisable at $0.60 per share at any time on or before October 13, 2015 and redeemable at $0.05 per warrant, upon 30 days’ prior written notice, at any time after the date on which the closing price of the common stock has equaled or exceeded $0.80 for five consecutive trading days. The underwriter’s warrants were issued by us in connection with our October 2010 public offering.Holders of the underwriter’s warrants may purchase up to an aggregate of 150,000 units, each unit consisting of one share of our common stock and one redeemable Class C warrant.The underwriter’s warrants are exercisable at $0.48 per unit and expire on October 13, 2015.All of the underwriter’s warrants remained outstanding as of October 16, 2013. If all of the outstanding underwriter’s warrants and Class C warrants (including those underlying the outstanding underwriter’s warrants) are exercised, we will receive gross proceeds of up to $1,197,000 before deducting expenses estimated at $27,000 and payment of warrant solicitation fees of up to $56,250. Our common stock and Class C warrants are quoted on the OTC Link under the symbols “SWRL” and “SWRLG,” respectively. The last sale prices of our common stock and Class C warrants, as quoted on the OTC Link on October 16, 2013, were $0.88 per share and $0.25 per warrant, respectively. These are speculative securities.Investing in the securities involves significant risks.You should purchase these securities only if you can afford a complete loss of your investment.See “Risk Factors” beginning on page 6. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2013. ·20 Flavors ·Self-Serve ·Up to 70 Toppings ·Pay by the Ounce The Company’s U-Swirl café located at 305 North Nellis Avenue in Las Vegas, Nevada ·Café Setting ·Indoor Seating for 50+ ·Outdoor Seating 2 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 4 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 13 PLAN OF DISTRIBUTION 13 MARKET FOR COMMON EQUITY 14 DIVIDEND POLICY 14 CAPITALIZATION 15 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 BUSINESS 25 MANAGEMENT 33 EXECUTIVE COMPENSATION 37 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 41 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 42 DESCRIPTION OF SECURITIES 43 LEGAL MATTERS 47 EXPERTS 47 WHERE YOU CAN FIND MORE INFORMATION 47 INDEX TO FINANCIAL STATEMENTS 48 We own the following trademarks: U-SWIRL®, u-swirl FROZEN YOGURT and Design®, U-SWIRL FROZEN YOGURT®, U and Design®, and WORTH THE WEIGHT®.Other brand names or trademarks appearing in this prospectus are the property of their respective owners. Notice to California investors:To purchase securities in this offering, each California purchaser must:(1)(A) have annual gross income of at least $50,000, plus liquid net worth (exclusive of home, home furnishings and automobiles) of at least $75,000, or (B) have liquid net worth (exclusive of home, home furnishings and automobiles) of at least $150,000, provided that in either case the investment shall not exceed 10 percent of the net worth of the investor; or (2) be a “small investor” who, including the proposed offering, has not purchased more than $2,500 of the issuer’s securities in the past 12 months. Notice to Oregon investors:Each purchaser of securities in Oregon must meet one of the following suitability standards:(1) a minimum annual gross income of $100,000 and a minimum net worth of $100,000 exclusive of automobile, home, and home furnishings; or (2) a minimum net worth of $350,000, exclusive of automobile, home, and home furnishings. 3 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information that may be important to you.You should read the more detailed information contained in this prospectus, including but not limited to, the risk factors beginning on page 6.References to “we,” “us,” “our,” “U-Swirl” or the “company” mean U-Swirl, Inc. and its subsidiary, U-Swirl International, Inc. Our Company We are in the business of offering consumers frozen desserts such as yogurt and sorbet.We launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We have built and operate cafés owned and operated by the Company (“company-owned”) and franchise to others the right to own and operate U-Swirl cafés. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating. As of December 31, 2012, we owned and operated six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area, and had 24 franchised locations in operation across the country. In January 2013, we entered into agreements to acquire Aspen Leaf Yogurt (“ALY”) café assets, consisting of leasehold improvements, property and equipment, for six Aspen Leaf Yogurt cafés and the franchise rights to ALY and Yogurtini self-serve frozen yogurt chains from Rocky Mountain Chocolate Factory, Inc. (“RMCF”) in exchange for a 60% controlling ownership interest in our company, a warrant that allows RMCF to maintain its pro rata ownership interest if existing stock options and/or warrants are exercised, and notes payable totaling $900,000. In August 2013, a U-Swirl franchisee acquired two existing frozen yogurt cafés currently branded Gracie Bleu Yogurt ("Gracie Bleu"). The franchisee has signed U-Swirl franchise agreements with the intention of re-branding to U-Swirl cafés within the nexttwelve months. In October 2013, we acquired the assets of the Josie's Self-Serve Frozen Yogurt system ("Josie's") from OnLincoln, LLC and Josie's of Nevada, LLC. On the date of acquisition, eleven Josie's cafés were in operation and franchise agreements have been signed by a franchisee for three additional cafés. We do not intend to offer additional Josie's branded cafés. As of the date of this prospectus, we have a total of 89 locations in 26 states, of which 12 are company-owned.We are currently maintaining all four franchise systems and providing marketing and franchise support to all existing U-Swirl, ALY,Yogurtini and Josie'sfranchisees.Going forward we see value in one cohesive brand and will work to that end.Our long-term strategy is to expand the U-Swirl brand.The incentives we put in place are both economic incentives for franchisees as well as offering the opportunity to co-brand with RMCF.This co-branding will be available only with U-Swirl branded cafés. We have recently launched the offering of U-Swirl-n-Go Store franchises, which are limited-product stores within non-traditional locations, such as convenience stores, airports, hotels and other mass gathering areas.The initial investment for these franchises is substantially less and flat royalty fees, instead of fees based on a percentage of revenues, are charged. Our corporate offices are located at 1175 American Pacific, Suite C, Henderson, Nevada 89074, where our telephone number is (702) 586-8700. 4 This Offering We are registering the following securities for sale by us: · 1,725,000 shares of our common stock issuable upon exercise of outstanding redeemable Class C warrants issued in our October 2010 public offering.These warrants are exercisable at $0.60 per share at any time on or before October 13, 2015. · 150,000 shares of common stock and 150,000 redeemable Class C warrants issuable to holders of outstanding underwriter’s warrants issued in connection with our October 2010 public offering.The underwriter’s warrants have an exercise price of $0.48 per unit, where each unit consists of one share of common stock and one redeemable Class C warrant.All of the underwriter’s warrants, which expire October 13, 2015, remained outstanding as of October 16, 2013. · 150,000 shares of common stock issuable upon exercise of the redeemable Class C warrants underlying underwriter’s warrants. Common stock outstanding 15,164,588 shares Use of proceeds For marketing, franchise development and working capital OTCQB symbols Common stock: SWRL Class C warrants: SWRLG Summary Financial Data Since we are now a subsidiary of RMCF, we changed our fiscal year-end to that of RMCF, which is the last day of February.The following summary financial data are derived from our consolidated financial statements for the six months ended August 31, 2013 and 2012 (unaudited), and audited financial statements for the two month transition periodended February 28, 2013 and years ended December 31, 2012, 2011, 2010, and 2009.You should read this summary financial data in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements. INCOME STATEMENT DATA: Six Months Ended Two Months Ended August August February Year Ended December 31, 31, 2013 31, 2012 28, 2013 Revenues $ Income (loss) from continuing operations $ $ ) $ ) $ ) $ ) $ ) $ ) Net income (loss) $ $ ) $ ) $ ) $ ) $ ) $ ) Net earnings (loss) per common share (basic and diluted) $ $ ) $ ) $ ) $ ) $ ) $ ) BALANCE SHEET DATA: August Feburary December 31, 31, 2013 28, 2013 Working capital (deficit) $ $ ) $ Total assets $ Long-term liabilities $ Stockholders’ equity $ 5 RISK FACTORS An investment in our securities involves a high degree of risk and many uncertainties.You should carefully consider the specific factors listed below, together with the cautionary statement that follows this section and the other information included in this prospectus.If one or more of the possibilities described as risks below actually occur, our operating results and financial condition would likely suffer and the trading price of our securities could fall, causing you to lose some or all of your investment in our securities.The following is a description of what we consider the key challenges and material risks to our business and an investment in our securities. Risks Related to Our Business We have an accumulated deficit, have incurred net losses in the past and expect to incur additional losses in the future, which may impact our ability to implement our business strategy and adversely affect our financial condition. As of August 31, 2013, we had an accumulated deficit of $6,941,954.Until the quarter ended May 31, 2013, we had incurred net losses in each year since our inception in 2005, including net losses of $377,584 for the two months ended February 28, 2013 and $514,425 for the year ended December 31, 2012.We cannot assure you that we will be profitable or generate sufficient profits from operations in the foreseeable future.If our revenues do not grow, we may experience a loss in one or more future periods.We may not be able to reduce or maintain our expenses in response to any decrease in our revenue, which may impact our ability to implement our business strategy and adversely affect our financial condition.This would also have a negative impact on our share price. The frozen yogurt business is highly competitive. We operate in the frozen yogurt business, which is highly competitive with respect to, among other things, taste, price, food quality and presentation, service, location and the ambiance and condition of the retail outlet.Our competition includes a variety of locally owned retail outlets, as well as national and regional chains.These competitors include TCBY, Yogurtland, Menchie’s, Orange Leaf and others.Many of our competitors have existed longer and often have a more established brand and market presence with greater financial, marketing, personnel and other resources than us.Among our main competitors are a number of multi-unit, multi-market concepts, some of which are expanding nationally.As we expand, our existing cafés may face competition from new retail outlets that begin operating in existing markets. New companies will likely enter our markets and target our customers, as entry is relatively easy.For example, additional competitive pressures have come recently from locally owned and operated retail outlets as well as regional and national specialty chains.These competitors may have, among other things, better brand awareness, more effective marketing and greater capital resources than the Company. We also expect to compete for locations with fast food restaurants.Until the U-Swirl name is better recognized, landlords may prefer well-known fast food restaurants over us and we may experience difficulties in securing desirable restaurant locations. All of these competitive factors may adversely affect us and reduce our sales and profits. We face risks associated with the expansion of our operations. The success of our business model depends on our ability to open either company-owned, joint-venture or franchise-owned cafés and on our ability to operate and manage our growing operations.Our ability to expand successfully will depend upon a number of factors, including the following: · the availability and cost of suitable locations for development; 6 · the hiring, training, and retention of additional management and café personnel in each local market; · obtaining financing and negotiating leases with acceptable terms; · managing construction and development costs of new cafés at affordable levels, particularly in competitive markets; · the availability of construction materials and labor; · securing required governmental approvals (including construction, parking and other permits) in a timely manner; · the continued development and implementation of management information systems; · competitive factors; and · general economic and business conditions. Increased construction costs and delays resulting from governmental regulatory approvals, strikes, or work stoppages, adverse weather conditions, and various force majeure events may also affect the opening of new cafés.Moreover, newly opened cafés may operate at a loss for a period following their initial opening.The length of this period will depend upon a number of factors, including the time of the year the café is opened, the sales volume, and our ability to control costs. We may not successfully achieve our expansion goals.Additional cafés that we develop may not be profitable.In addition, the opening of additional cafés in an existing market may have the effect of drawing customers from and reducing the sales volume of our existing cafés in those markets. We may not be able to successfully execute a franchising and area developer strategy or attract independent franchise developers. To achieve our expansion goals within our desired timeframe, we have adopted a franchising and area developer model into our business strategy.We plan to open company-owned frozen yogurt locations and to solicit area developers for our U-Swirl concept.We may not be successful in attracting franchisees and developers to the U-Swirl concept or identifying franchisees and developers that have the business abilities or access to financial resources necessary to open our U-Swirl locations or to develop or operate successfully our frozen yogurt locations in a manner consistent with our standards.Further, incorporating a franchising and area developer model into our strategy has required us to devote significant management and financial resources to prepare for and support the eventual sale of franchises.If we are not successful in incorporating a franchising or area developer model into our strategy, or we are unsuccessful in attracting independent franchise developers, we may experience delays in our growth, or may not be able to expand and grow our business. Our expansion into new markets may present increased risks due to our unfamiliarity with those areas and our target customers’ unfamiliarity with the U-Swirl brand. We have launched U-Swirl as a national frozen yogurt chain.Consumers in any new markets we enter will not be familiar with the U-Swirl brand, and we will need to build brand awareness in those markets through significant investments in advertising and promotional activity.We may find it more difficult in our markets to secure desirable locations and to hire, motivate and keep qualified employees. Food safety and food-borne illness concerns may have an adverse effect on our business. We dedicate substantial resources to ensure that our customers enjoy safe, quality food products.However, food-borne illnesses (such as E. coli, hepatitis A, trichinosis or salmonella) and food safety are ongoing issues in the food service industry.If a food-borne illness or other food safety issues occur, whether at our frozen yogurt cafés or a competitor’s location, it is likely that negative publicity would adversely affect our sales and profitability.If our customers become ill from food-borne illnesses, we 7 might need to temporarily close our cafés.Separately, the occurrence of food-borne illnesses or food safety issues could adversely affect the price and availability of affected ingredients and could increase the cost of insurance. We face risks associated with changes in customer tastes and preferences, spending patterns and demographic trends. Changes in customer preferences, general economic conditions, discretionary spending priorities, demographic trends, traffic patterns and the type, number and location of competing retail outlets affect the frozen yogurt industry.Our success depends to a significant extent on consumer confidence, which is influenced by general economic conditions, local and regional economic conditions in the markets in which we operate, and discretionary income levels.Our sales may decline during economic downturns or during periods of political uncertainty.Any material decline in consumer confidence or a decline in family “food away from home” spending could cause our sales, operating results, business or financial condition to decline.If we fail to adapt to changes in customer preferences and trends, we may lose customers and our sales may deteriorate. The current economic situation has adversely affected our business, results of operations, liquidity and capital resources. The U.S. economy has undergone a significant slowdown over the last few years due to uncertainties related to availability of credit, difficulties in the banking and financial services sectors, softness in the housing market, severely diminished market liquidity, falling consumer confidence and rising unemployment rates. We believe that these issues, which continue to be volatile, have impacted our business in several ways. Our business is dependent to a significant extent on national, regional and local economic conditions, particularly those that affect the customers who frequently patronize our cafés. In particular, where our customers’ disposable income available for discretionary spending is reduced (such as by job losses, credit constraints, taxes, energy, or other costs) or where the perceived wealth of customers has decreased (because of circumstances such as lower residential real estate values, increased foreclosure rates, increased tax rates or other economic disruptions), restaurants have experienced lower sales and customer traffic as potential customers choose lower-cost alternatives or choose alternatives to dining out.We believe that our cafés have been and are similarly impacted. The resulting decrease in customer traffic or average value per transaction has negatively impacted our financial performance, as reduced revenues result in downward pressure on margins. These factors have reduced our company-owned cafés’ gross sales and profitability, as well as the gross sales of franchised cafés, resulting in lower royalty payments from franchisees. Diminished café performance and the difficulty in obtaining financing have also negatively impacted our ability to sell franchises and to get area developers to develop their cafés.Persons who might otherwise invest in a franchise may be reluctant to do so if they believe that the cash flow generated by operating a U-Swirl café does not provide an adequate return on an investment or is insufficient to service debt.These factors may also discourage area developers from investing more capital to develop their cafés.Although we have signed agreements with several area developers to open cafés over the next several years, there is no assurance that all of these cafés will be opened.If the cafés do not open, we will not receive cash flow from royalty fees they would generate or be able to establish any market presence in those areas. Changes in food supplies and other operating costs or supply chain and business disruptions could adversely affect our results of operations. Changes in food and supply costs are a part of our business; any increase in the prices of our key ingredients could adversely affect our operating results.We are susceptible to increases in costs as a result of factors beyond our control, such as general economic conditions, seasonal fluctuations, weather conditions, demand, food safety concerns, product recalls, labor disputes and government regulations.In 8 addition to food, we purchase electricity, oil and natural gas needed to operate our cafés and suppliers purchase gasoline needed to transport food and supplies to us.Any significant increase in energy costs could adversely affect our business through higher rates and the imposition of fuel surcharges by our suppliers.We may choose not to, or be unable to, pass along price increases to our customers.Additionally, significant increases in gasoline prices could result in a decrease of customer traffic at our cafés.We rely on third-party distribution companies to deliver food and supplies to our cafés.Interruption of distribution services due to financial distress or other issues could impact our operations. Our operating costs also include premiums that we pay for our insurance, such as workers’ compensation, general liability, property and health.These premiums may increase significantly from time to time, thereby affecting our operating results. The frozen yogurt business is subject to seasonal fluctuations. The frozen dessert industry in general experiences decreased sales during the winter months and higher sales during the summer months.Accordingly, results for any one quarter are not necessarily indicative of results to be expected for any other quarter or for any year. We could be party to litigation that could adversely affect us by increasing our expenses or subjecting us to material money damages and other remedies. We are susceptible to claims filed by customers alleging that we are responsible for an illness or injury they suffered at or after a visit to our cafés.Should our efforts to franchise the U-Swirl concept be successful, we may also be subject to claims by dissatisfied franchisees.Regardless of whether any claims against us are valid, or whether we are ultimately held liable, such litigation may be expensive to defend and may divert time and money away from our operations and hurt our performance.A judgment for significant monetary damages in excess of any insurance coverage could adversely affect our financial condition or results of operations.Any adverse publicity resulting from these allegations may also adversely affect our reputation, which in turn could adversely affect our results. Employees may file claims or lawsuits against us based on discrimination or wrongful termination or based upon their rights created by applicable federal or state laws.These claims or lawsuits could result in unfavorable publicity and could have a material adverse effect on our business. Compliance with governmental regulations may adversely affect our business operations. We and our franchisees are subject to various federal, state and local regulations.Our cafés are subject to state and local licensing and regulation by health, sanitation, food and workplace safety and other agencies.Requirements of local authorities with respect to zoning, land use, licensing, permitting and environmental factors could delay or prevent development of new cafés in particular locations. We are subject to the U.S. Americans with Disabilities Act and similar state laws that give civil rights protections to individuals with disabilities in the context of employment, public accommodations and other areas.The expenses associated with any facilities modifications required by these laws could be material.Our operations are also subject to the U.S. Fair Labor Standards Act, which governs such matters as minimum wages, overtime and other working conditions, family leave mandates and a variety of similar state laws that govern these and other employment law matters.The compliance costs associated with these laws and evolving regulations could be substantial. The operation of the franchise system is also subject to franchise laws and regulations enacted by a number of provinces and states and rules promulgated by the U.S. Federal Trade Commission.Any future legislation regulating our future franchise relationships may negatively affect our operations.Failure to comply with new or existing franchise laws and regulations in any jurisdiction or to obtain required government approvals could result in a ban or temporary suspension on future franchise sales. 9 The loss of our officers and directors or our failure to attract and retain additional key personnel could adversely affect our business. Our success depends largely upon the efforts, abilities, and decision-making of our executive officers and directors.Although we believe that we maintain a core group sufficient for us to effectively conduct our operations, the loss of any of our key personnel could have an adverse effect on our operations and business development.At present, we do not have “key-man” life insurance on any of our executive officers.There can be no assurance that the services of any member of our management will remain available to us for any period of time, or that we will be able to enter into employment contracts with any of our management, or that any of our plans to reduce dependency upon key personnel will be successfully implemented. There is no guarantee that we will be able to retain our current officers and directors, or be able to hire suitable replacements in the event that some or all of our current management leaves our company.If we lose key members of our staff, or if we are unable to find suitable replacements, we may not be able to maintain our business and might have to cease operations, in which case you might lose all of your investment. Actions of joint venture partners could negatively impact our performance. We may enter into joint venture arrangements with third parties in the future whereby the third party will fund the opening of a café to be operated by us.Such arrangements may involve risks not otherwise present with a café funded and operated by us or by a franchisee, including, for example:the possibility that our venture partner might become bankrupt; that the venture partner may at any time have economic or business interests or goals which are, or which become, inconsistent with our business interests or goals; that such venture partner may be in a position to take action contrary to our instructions or requests or contrary to our policies or objectives; the possibility that we may incur liabilities as a result of an action taken by such venture partner; or that disputes between us and a venture partner may result in litigation or arbitration that would increase our expenses and prevent our officers and directors from focusing their time and effort on our business. As a public company, we are subject to complex legal and accounting requirements that require us to incur substantial expense and expose us to risk of non-compliance. As a public company, we are subject to numerous legal and accounting requirements that do not apply to private companies.The cost of compliance with many of these requirements is substantial, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company.Failure to comply with these requirements can have numerous adverse consequences including, but not limited to, our inability to file required periodic reports on a timely basis, loss of market confidence, delisting of our securities, and governmental or private actions against us.We cannot assure you that we will be able to comply with all of these requirements or that the cost of such compliance will not prove to be a substantial competitive disadvantage vis-à-vis our privately held competitors as well as our larger public competitors. The Sarbanes-Oxley Act of 2002 may make it difficult for us to retain or attract qualified officers and directors. The Sarbanes-Oxley Act of 2002 and new rules and regulations issued thereunder by the Securities and Exchange Commission may deter qualified individuals from accepting positions as directors or officers. 10 Risks Related to Investment in Our Securities While warrants are outstanding, it may be more difficult to raise additional equity capital. During the term that the Class C warrants and our other warrants are outstanding, the holders of those warrants are given the opportunity to profit from a rise in the market price of our common stock.We may find it more difficult to raise additional equity capital while these warrants are outstanding.At any time during which these public warrants are likely to be exercised, we may be able to obtain additional equity capital on more favorable terms from other sources. If we issue shares of preferred stock, your investment could be diluted or subordinated to the rights of the holders of preferred stock. Our Board of Directors is authorized by our articles of incorporation to establish classes or series of preferred stock and fix the designation, powers, preferences and rights of the shares of each such class or series without any further vote or action by our stockholders.Any shares of preferred stock so issued could have priority over our common stock with respect to dividend or liquidation rights.Although we have no plans to issue any shares of preferred stock or to adopt any new series, preferences or other classification of preferred stock, any such action by our Board of Directors or issuance of preferred stock by us could dilute your investment in our common stock and warrants or subordinate your holdings to the shares of preferred stock. Future issuances or sales, or the potential for future issuances or sales, of shares of our common stock may cause the trading price of our securities to decline and could impair our ability to raise capital through subsequent equity offerings. Future sales of a substantial number of shares of our common stock or other securities in the public markets, or the perception that these sales may occur, could cause the market price of our common stock and our Class C and other warrants to decline, and could materially impair our ability to raise capital through the sale of additional securities. If we do not maintain an effective registration statement or comply with applicable state securities laws, you may not be able to exercise the ClassC warrants. For you to be able to exercise the ClassC warrants, the shares of our common stock to be issued to you upon exercise of the warrants must be covered by an effective and current registration statement and qualify or be exempt under the securities laws of the state or other jurisdiction in which you live.We cannot assure you that we will continue to maintain a current registration statement relating to the shares of our common stock underlying the ClassC warrants.If at their expiration date the warrants are not currently exercisable, the expiration date will be extended for 30days following notice to the holders of the warrants that the warrants are again exercisable.If we cannot honor the exercise of warrants, and the securities underlying the warrants are listed on a securities exchange or if there are three independent market makers for the underlying securities, we may, but are not required to, settle the warrants for a price equal to the difference between the closing price of the underlying securities and the exercise price of the warrants.In summary, the company and you may encounter circumstances in which you will be unable to exercise the ClassC warrants.In those circumstances, we may, but are not required to, redeem the warrants by payment in cash.Consequently, there is a possibility that you will never be able to exercise the ClassC warrants, and that you will never receive shares or payment of cash in settlement of the warrants.This potential inability to exercise the ClassC warrants, and the possibility that we will never elect to settle warrants in shares or cash, may have an adverse effect on demand for the warrants and the prices that can be obtained from resellingthem. 11 There is, at present, only a limited market for our common stock and the Class C warrants, and there is no assurance that an active trading market for any of these securities will continue. Although oursecuritiesarequoted on the OTC Link from time to time, the market for our securities is extremelylimited. In addition, although there have been market makers in oursecurities on the OTC Link, we cannot assure thatthese market makers will continue to make a market in our securities or that other factors outside of our control will not cause them to stop market making in our securities. Making a market in securities involves maintaining bid and ask quotations and being able to effect transactions in reasonable quantities at those quoted prices, subject to various securities laws and other regulatory requirements. Furthermore, the development and maintenance of a public trading market depends upon the existence of willing buyers and sellers, the presence of which is not within our control or that of any market maker. Market makersare not required to maintain a continuous two-sided market, are required to honor firm quotations for only a limited number of shares, and are free to withdraw firm quotations at any time. Even with a market maker, factors such as ourpast losses from operations and the small size of our company mean that there can be no assurance of an active and liquid market for our securities developing in the foreseeable future. Even if a market develops, we cannot assurethat a market will continue, or thatinvestors will be able to resell theirsecurities at any price. You should carefully consider the limited liquidity of your investment in oursecurities. The application of the “penny stock” rules to transactions in our securities could limit the trading and liquidity of our securities, adversely affect the market price of our securities and impose additional costs on transactions involving our securities. Trades of our securities are subject to Rule 15g-9 promulgated by the Securities and Exchange Commission under theSecurities and Exchange Act of 1934, as amended (the "Exchange Act"), which imposes certain requirements on broker-dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, broker-dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction prior to sale. The Securities and Exchange Commission also has other rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities listed on a national securities exchange, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from thepenny stock rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. These disclosure requirements have the effect of reducing the level of trading activity for our securities. As a result of the foregoing, investors may find it difficult to sell their securities. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this prospectus that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives.In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words.These statements are only predictions.You should not place undue reliance on these forward-looking statements.The forward-looking statements are qualified by their terms and/or important factors, many of which are outside our control, and involve a number of risks, 12 uncertainties and other factors that could cause actual results and events to differ materially from the statements made.The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account information currently available to us.These beliefs, assumptions and expectations can change as a result of many possible events or factors, including those events and factors described in “Risk Factors,” not all of which are known to us.We will update this prospectus only to the extent required under applicable securities laws.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements.Since our common stock is considered a “penny stock”, we are ineligible to rely on the safe harbor for forward-looking statements provided in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act. USE OF PROCEEDS If all of the outstanding underwriter’s warrants and Class C warrants (including those underlying the outstanding underwriter’s warrants) are exercised, we will receive gross proceeds of up to $1,197,000 before deducting expenses estimated at $27,000 and payment of warrant solicitation fees of up to $56,250.We will retain discretion over the use of the net proceeds we may receive from this offering, but we currently intend to use such proceeds, if any, for working capital purposes, financing of capital expenditures and additional operating facilities, general and administrative expenses, and sales and marketing. PLAN OF DISTRIBUTION The shares of common stock issuable upon the exercise of the Class C warrants will be offered solely by us, and no underwriters are participating in this offering.For the holders of the Class C warrants to exercise the warrants, there must be a current registration statement covering the common stock underlying the Class C warrants on file with the Securities and Exchange Commission.The issuance of the common stock must also be registered with various state securities commissions or exempt from registration under the securities laws of the states where the public warrant holders reside. We intend to maintain a current registration statement while the Class C warrants and underwriter’s warrants are exercisable. The public warrants expire on October 13, 2015. We have engaged Paulson Investment Company, Inc. (“Paulson”), on a non-exclusive basis, as our agent for the solicitation of the exercise of the Class C warrants.To the extent not inconsistent with the guidelines of the Financial Industry Regulatory Authority and the rules and regulations of the Securities and Exchange Commission, we have agreed to pay Paulson for bona fide services rendered a commission equal to 5% of the exercise price for each warrant exercised if the exercise was solicited by Paulson. No compensation will be paid to Paulson upon the exercise of the warrants if: • the market price of the underlying shares of common stock is lower than the exercise price; • the holder of the warrants has not confirmed in writing that Paulson solicited his, her or its exercise; • the warrants are held in a discretionary account, unless prior specific written approval for the exercise; • the warrants are exercised in an unsolicited transaction; or • the arrangement to pay the commission is not disclosed in the prospectus provided to warrant holders at the time of exercise. We may enter into agreements on substantially the same terms with other broker-dealers. The outstanding underwriter’s warrants entitle the holders to purchase up to 150,000 units, each unit consisting of one share of common stock and one redeemable Class C warrant.Because the 13 common stock and redeemable warrants underlying the units have separated, upon exercise of the underwriter’s warrants, the holders will receive one share of common stock and one redeemable warrant.We have agreed to keep a registration statement covering the issuance and resale of the securities underlying the underwriter’s warrants effective until October 13, 2015.Under the terms of the underwriter’s warrants, we have also agreed to indemnify the holders of the underwriter’s warrants in connection with the sale of securities underlying the underwriter’s warrants against certain liabilities, including liabilities under the Securities Act. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Shares of our common stock are quoted on the OTC Markets - OTCQB under the symbol “SWRL.” The following table sets forth the range of high and low bid quotations for our common stock for each fiscal quarter for the fiscal years ended December 31, 2011 and 2012, the two-month period ended February 28, 2013, and the quarters ended May 31 and August 31, 2013.These quotations reflect inter-dealer prices quoted on the OTCQB without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2011 Fiscal Year: March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 2012 Fiscal Year: March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 2013 Fiscal Year: February 28, 2013 2014 Fiscal Year: May 31, 2013 August 31, 2013 On October 16, 2013, the closing price for the common stock on the OTCQB was $0.88 per share. DIVIDEND POLICY We have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant. 14 CAPITALIZATION The following table is derived from our financial statements as of August 31, 2013, which are set forth elsewhere in this prospectus, and sets forth our capitalization as of August 31, 2013: August 31, 2013 Notes payable, related party $ Stockholders’ Equity Preferred stock, $0.001 par value; 25,000,000 shares authorized; no shares issued or outstanding $ - Common stock, $0.001 par value; 100,000,000 shares authorized; 15,164,588 shares issued and outstanding Prepaid equity-based compensation ) Additional paid-in capital Accumulated deficit ) Total Stockholders’ Equity $ This table should be considered in conjunction with the sections of this prospectus captioned “Use of Proceeds” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as the financial statements and related notes included elsewhere in this prospectus. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed in “Risk Factors,”“Business” and elsewhere in this prospectus. History and Overview We were incorporated under the laws of the state of Nevada on November 14, 2005 to own and operate EVOS fast food franchises as “Healthy Fast Food.”We opened two EVOS locations, using the proceeds from private placements and from our initial public offering that was completed in March 2008. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt (“U-Swirl”) on September 30, 2008.We opened our first company-owned U-Swirl café in the Las Vegas MSA in March 2009, and we have since developed five more company-owned cafés in the Las Vegas MSA. We began marketing franchises in November 2008.As of December 31, 2012, we had 24 franchised cafés and six company-owned cafés in operation in 10 different states. Beginning in 2011, we recognized that (1) the frozen yogurt retail market was experiencing an influx of small chains; (2) if we could grow by acquisition, we could achieve profitability by attaining an economy of scale with respect to our operations; and (3) we could use our common stock, rather than cash, to make these acquisitions.We entered into acquisition discussions with several frozen yogurt retail operators and our discussions culminated with the closing of the RMCF transaction in January 2013 in which we acquired six Aspen Leaf cafés and the franchise rights to Aspen Leaf Yogurt (“ALY”) and Yogurtini self-serve frozen yogurt chains from RMCF in exchange for a 60% controlling ownership interest in our company, promissory notes in the aggregate amount of $900,000, and a warrant that 15 allows RMCF to maintain its pro rata ownership interest if any of our existing stock options and/or warrants are exercised. In August 2013, a U-Swirl franchisee acquired two existing frozen yougurt cafés currently branded Gracie Bleu Yogurt ("Gracie Bleu"). The franchisee has signed U-Swirl franchise agreements with the intention of re-branding to U-Swirl cafés within the next twelve months. In October 2013, we acquired the assets of the Josie's Self-Serve Frozen Yogurt system ("Josie's") from OnLincoln, LLC and Josie's of Nevada, LLC. There are currently eleven Josie's cafés in operation. As of October 15, 2013, we had a total of89 cafés in 26 different states.Management is focusing its efforts on nurturing its relationship with the ALY, Yogurtini and Josie’s franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system which will be implemented in the future. Management is also continuing its efforts to expand product offerings, including co-branding arrangements.Some of the cafés will have co-branded RMCF products, while others may have co-branding arrangements with different entities. Since we are now a subsidiary of RMCF, we changed our fiscal year-end to that of RMCF, which is the last day of February.We filed a transition report for the two months ended February 28, 2013. Results of Operations Year Ended December 31, 2012.For the year ended December 31, 2012, our U-Swirl cafés generated $2,280,323 in sales, net of discounts, as compared to sales of $2,342,027 for the prior fiscal year, a decrease of 3%.The decrease in sales was attributable to increased competition in the Las Vegas area and the continuing high rate of unemployment in the area. Our 2012 café operating costs were $1,751,642 or 77% of net sales revenues, resulting in café operating profit of $528,681.For 2011, our café operating costs were $1,809,582, or 77% of net sales revenues, resulting in café operating profit of $532,445. For fiscal 2012, we generated franchise fee income of $135,000, royalty income of $266,532, and rebate income of $122,366 as compared to franchise fee income of $182,500 and royalty income of $112,600 in fiscal 2011.During 2012, we opened 7 franchised cafés and had 24 franchised cafés in operation for all or part of that year.In comparison, we opened 13 franchised cafés during 2011 and had 17 franchised cafés for all or part of that year. Marketing and advertising expenses were $75,291 for the 2012 period as compared to $95,542 for the 2011 period.This decrease is a result of the reduced volume of print ads, radio advertising and store promotions offered during 2012. For the year ended December 31, 2012, general and administrative expense increased by $111,376 (19%) due to the recognition of a note receivable as uncollectible and also due to franchise consulting, training and development.We recorded an allowance for the full note receivable balance due to a franchisee’s default on the note in January 2013.During the fourth quarter of 2011, we engaged a national operations consultant to assist us with providing support to our franchisees, developing new product offerings, and increasing efficiencies of franchised operations through logistics, purchasing power, and operational improvements.The largest components of general and administrative expenses for the 2012 fiscal year were legal fees ($79,314), bad debt expense ($56,264), insurance ($51,876), accounting fees ($50,950), credit card fees ($47,051), repairs and maintenance ($33,379), cleaning supplies ($31,279), travel ($20,511), and office and postage expense ($19,459).In comparison, the largest components of general and administrative expenses for the 2011 fiscal year were legal fees 16 ($110,251), accounting fees ($47,370), repairs and maintenance ($44,481), credit card fees ($43,921), insurance ($37,432), office and postage expense ($27,261), cleaning supplies ($25,319), and travel ($25,889). Officer compensation for the 2012 fiscal year decreased by $24,822 (5%), as the value of stock issued for compensation was less in 2012 than in 2011.This expense included $88,930 and $90,440 of stock issued to our officers in 2012 and 2011, respectively. Depreciation and amortization expense increased slightly (by $1,400), due to the inclusion of vehicles leased in 2012. As a result of the increased revenues and decreases in operating expenses, our net loss decreased by $158,969 (24%) and our net loss for the year ended December 31, 2012 was $514,425, as compared to a loss of $673,394 for the comparable 2011 period. Two Months Ended February 28, 2013.For the two months ended February 28, 2013, company-owned U-Swirl cafés generated $433,084 in sales, net of discounts, as compared to sales of $307,568 for the comparable period in 2012, an increase of 41%.The increase is due primarily to an increase in the number of company-owned locations - 12 for the 2013 period, as compared to 6 for the 2012 period. Our 2013 café operating costs were $414,587 or 96% of net sales revenues, resulting in café operating profit of $18,497.For 2012, our café operating costs were $264,045, or 86% of net sales revenues, resulting in café operating profit of $43,523. For 2013, we generated franchise fee income of $0, royalty income of $69,636, rebate income of $45,485 and marketing fees of $15,175 as compared to franchise fee income of $40,000, royalty income of $29,626, rebate income of $12,154 and marketing fees of $0 in 2012.During the two months ended February 28, 2013, we had 58 franchised cafés in operation for all or part of that period, as compared to 18 during 2012. Marketing and advertising expenses were $9,399 for the 2013 period as compared to $11,778 for the 2012 period.This decrease is a result of the reduced volume of print ads, radio advertising and store promotions offered during 2013. For the two months ended February 28, 2013, general and administrative expense increased by $274,490 (322%) due to the issuance of shares to our non-employee directors valued at $95,625, legal fees in connection with the acquisition of the Yogurtini and Aspen Leaf franchise systems of $58,706, and consulting fees to facilitate the transition of our newly acquired franchisees of $32,786. Officer compensation for the 2013 period increased by $5,354 (7%), due to the execution of employment agreements in January 2013 with our Chief Executive Officer, Chief Operating Officer and Chief Marketing Officer which provided increases in the cash and stock components of officer compensation. Depreciation and amortization expense increased by $18,898, due to the inclusion of additional fixed assets purchased in connection with the acquisition of six additional company owned cafésin January 2013. As a result of the increased operating expenses, our net loss was $377,584, an increase of $279,244 (284%) over the 2012 net loss of $98,340. Six Months Ended August 31, 2013.For the six months ended August 31, 2013, company-owned U-Swirl cafés generated $2,631,722 in sales, net of discounts, as compared to sales of $1,390,072 for the comparable period in 2012, an increase of 89%.The increase is due primarily to an 17 increase in the number of company-owned locations - ranging from 12 to 14 for the 2013 period, as compared to 6 for the 2012 period. Our 2013 café operating costs were $1,929,142 or 73% of net sales revenues, resulting in café operating profit of $702,580.For 2012, our café operating costs were $967,475, or 70% of net sales revenues, resulting in café operating profit of $422,597. For 2013, we generated franchise fee income of $48,361, royalty income of $440,780, rebate income of $210,938 and marketing fees of $78,065 as compared to franchise fee income of $75,000, royalty income of $158,075, rebate income of $68,249 and marketing fees of $0 in 2012.During the six months ended August 31, 2013, we had 68 franchised cafés in operation for all or part of that period, as compared to 23 during 2012. Marketing and advertising expenses were $88,754 for the 2013 period as compared to $38,639 for the 2012 period.This increase is a result of an increased volume of print ads, radio advertising and store promotions offered during 2013 as well as the hiring of a full-time Franchise Business and Marketing Consultant and a full-time Marketing Coordinator. For the six months ended August 31, 2013, general and administrative expense increased by $214,333 (35%) due to the compensation package offered to our non-employee directors, the hiring of a full-time Senior Vice President of Operations, as well as the retention of a consultant to facilitate the transition of our newly acquired franchisees and recent café openings. Depreciation and amortization expense increased by $57,408 (37%), due to the inclusion of additional fixed assets purchased in connection with the acquisition of six additional company owned cafés in January 2013. Primarily as a result of the increased revenues, we generated income from operations of $354,892 in 2013, as compared to a loss of $80,055 in 2012. Interest expense increased by $26,850 for the 2013 period due to the $900,000 in promissory notes delivered to ALY in January 2013 as part of the consideration for the ALY frozen yogurt chain.Interest accrues on those notes at the rate of 6% per annum, compounded annually. As a result of the factors described above, we generated net income of $327,871 for the 2013 period, as compared to a net loss of $79,891 for the comparable 2012 period. Liquidity and Financial Condition As of December 31, 2012.At December 31, 2012, we had working capital of $48,909 and cash of $187,298.At December 31, 2011, we had working capital of $316,215 and cash of $300,637. During fiscal 2012, we had a net loss of $514,425, and operating activities used cash of $108,111.The principal adjustments to reconcile the net loss to net cash used by operating activities were depreciation and amortization of $308,361, issuance of common stock for services of $29,260 and stock-based compensation expense of $116,745.During fiscal 2011, we had a net loss of $673,394, and operating activities used cash of $165,096.The principal adjustments to reconcile the net loss to net cash used by operating activities were depreciation and amortization of $306,961, issuance of common stock for services of $43,890, and stock-based compensation of $53,698. During 2012, investing activities used cash of $587, primarily due to $6,405 used to purchase fixed assets, as compared to $6,499 used in 2011, primarily due to $9,475 used to purchase fixed assets. Accounts receivable decreased from $117,526 at December 31, 2011 to $73,205 at December 31, 2012, as a few of our franchisees owed royalties and payments for paper products at year-end.We attribute the decrease to arrangements made in 2012 to have our franchisees purchase their paper 18 products directly from the distributor rather than have us purchase the products in bulk and to collect our royalty payments from franchisees via regularly scheduled automatic electronic transfers. At December 31, 2011, we recorded $320,000 of deferred revenue in connection with the development fees from area development agreement signed prior to that date, as compared to $435,000 at December 31, 2011.Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. As of February 28, 2013.At February 28, 2013, we had a working capital deficit of $61,045 and cash of $358,527.At December 31, 2012, we had working capital of $48,909 and cash of $187,298. For the two months ended February 28, 2013, we had a net loss of $377,584.Operating activities provided cash of $94,164, with the principal adjustments to reconcile the net loss to net cash used by operating activities being issuance of common stock for non-employee services of $95,625 and depreciation and amortization of $70,146.During the comparable 2012 period, we had a net loss of $98,340, and operating activities used cash of $88,612.The principal adjustment to reconcile the net loss to net cash used by operating activities was depreciation and amortization of $51,248. During 2013, investing activities used cash of $2,719, primarily due to $2,187 used to purchase fixed assets.In comparison, investing activities provided cash of $4,102 during the 2012 period due the repayment of amounts due from U Create Enterprises, a related party, for supplies it had purchased from us. Financing activities provided cash of $79,784 for the two months ended February 28, 2013, which consisted of the working capital received at the closing of the RMCF transaction.In comparison, we used $991 for payment on a capital lease obligation in 2012. Accounts receivable increased from $73,205 at December 31, 2012 to $113,681 at February 28, 2013, due to the increased number of franchisees from 24 at December 31, 2012 to 58 at February 28, 2013. At February 28, 2013, we recorded $326,500 of deferred revenue in connection with the development fees from area development agreements signed prior to that date, as compared to $320,000 at December 31, 2012.Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. As of August 31, 2013.At August 31, 2013, we had working capital of $408,814 and cash of $676,691.At February 28, 2013, we had a working capital deficit of $61,045 and cash of $358,527. For the six months ended August 31, 2013, we had net income of $327,871.Operating activities provided cash of $311,914, with the principal adjustment to reconcile the net income to net cash provided by operating activities being depreciation and amortization of $210,948.During the comparable 2012 period, we had a net loss of $79,891, and operating activities provided cash of $95,380.The principal adjustment to reconcile the net loss to net cash provided by operating activities was depreciation and amortization of $153,540. During 2013, investing activities used cash of $61,751, primarily due to $64,501 used for the purchase and installation of equipment necessary to convert two Company-owned cafés into co-branded RMCF and U-Swirl cafés.These co-branded cafés opened in October 2013.In comparison, investing activities provided cash of $3,897 during the 2012 period primarily due to the amortization of an expense incurred to secure our Green Valley Ranch Company-owned café. Financing activities provided cash of $68,001, with $64,501 being proceeds of a construction loan from RMCF for the purchase and installation of equipment necessary to convert two Company-owned cafés into co-branded RMCF and U-Swirl cafés.Interest accrues on those notes at the rate of 6% per annum, compounded annually and capitalized during the course of construction.During the comparable 19 2012 period, we used $3,111 for payments on a capital lease obligation. Accounts receivable increased from $113,681 at February 28, 2013 to $167,582 at August 31, 2013, as a direct result of the increase in rebate and royalty revenues. The increase in prepaid expenses of $106,114 at August 31, 2013 reflects the timing of payment of prepaid rents, insurance premiums and professional fees. Accounts payable, related party, decreased from $11,792 at February 28, 2013 to $0 at August 31, 2013, as amounts owed to RMCF for inventories and various operating expenses have been off-set by amounts due from RMCF. At August 31, 2013 and February 28, 2013, we recorded a total of $287,889 and $326,500 of deferred revenue in connection with the development fees from area development agreements signed prior to those respective dates.Of the total amount deferred, and as reflected on the balance sheets, an allocation has been made to a related party classification.Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. Contractual Obligations In January 2013, in connection with the Rocky Mountain Transaction, the Company purchased leasehold improvements, property and equipment for six Aspen Leaf Yogurt cafés from RMCF in exchange for $900,000 in notes payable.Interest accrues on the unpaid principal balances of the notes at the rate of 6% per annum, compounded annually, and the notes require monthly payments of principal and interest over a five-year period beginning January 2014 in the case of the recourse notes and January 2015 in the case of the non-recourse notes.Payment of the notes is secured by a security interest in the six Aspen Leaf Yogurt cafés acquired. In July 2013, the Company executed promissory notes with RMCF for the purchase and installation of equipment necessary to convert two company-owned cafés into co-branded RMCF and U-Swirl cafés.Interest accrues on the notes at the rate of 6% per annum, compounded annually and capitalized during the course of construction.The notes require monthly payments of principal and interest over a five-year period beginning in October 2013.Payment of the notes is secured by a security interest in all of the equipment purchased with the proceeds of the notes. The following table summarizes our obligations and commitments to make future payments for the periods specified as of August 31, 2013: For the Fiscal Year Ended February 28 or 29: Operating Leases Notes Payable Total $ $ $ Thereafter Total minimum payments Less: current maturities ) ) ) Long-term obligations $ $ $ Plan of Operations The amounts set forth in the Contractual Obligations table, together with approximately $135,000 per month to cover our fixed overhead expenses, are what we require to maintain our existing operations, 20 which now include the ALY, Yogurtini, and Josie’s Frozen Yogurt chains.Although we have historically experienced losses from operations, including recently, based on our current projections which assume a continued increase in revenues, we believe that the operation of our 12 company-owned cafés and revenues from franchise royalties and fees will provide sufficient cash to maintain our existing operations indefinitely. For the current fiscal year ending February 2014, we anticipate significantly increased revenues from franchise royalties and fees with the inclusion of the ALY, Yogurtini and Josie’s chains.We expect that our non-café operating expenses will increase over 2012 levels, as we do not anticipate achieving expected economy of scale savings until fiscal 2015 at the earliest.RMCF has agreed to loan us up to $250,000 during each fiscal year to support our working capital needs.Interest would accrue on this loan at the rate of 6% per annum and would be repaid no earlier than March 1, 2014 on terms to be negotiated with RMCF. We will continue to look for expansion opportunities through acquisitions, as we believe that the self-serve frozen yogurt industry is fragmented with many small, undercapitalized chains whose owners lack the ability to expand or a viable exit strategy.Such acquisitions may be completed using cash, shares of our stock, or a combination of both for the purchase consideration.In those cases, it is possible that our shares may be valued at less than the then current trading price for the stock. While we have experienced profitable quarters for the six months ended August 31, 2013, we note that we are subject to seasonal fluctuations in sales, which cause fluctuations in quarterly results of operations.Historically, the strongest sales of frozen yogurt have occurred in spring and summer months and our weakest sales have occurred during the winter months.Accordingly, based on our current operations, we do not anticipate profitable operations for the next two fiscal quarters.Our new co-branded locations represent our efforts to address the seasonal fluctuations in sales, as demand for gourmet chocolate products is stronger during the fall, winter and spring seasons. Summary of Significant Accounting Policies Inventories.Inventories consisting of food, beverages and supplies are stated at the lower of cost (FIFO) or market, including provisions for spoilage commensurate with known or estimated exposures which are recorded as a charge to cost of sales during the period spoilage is incurred.We did not incur significant charges to cost of sales for spoilage during the periods ended August 31, 2013 and February 28, 2013. Leasehold improvements, property and equipment.Leasehold improvements, property and equipment are stated at cost less accumulated depreciation.Expenditures for property acquisitions, development, construction, improvements and major renewals are capitalized.The cost of repairs and maintenance is expensed as incurred.Depreciation is provided principally on the straight-line method over the estimated useful lives of the assets, which are generally 5 to 10 years.Leasehold improvements are amortized over the shorter of the lease term, which generally includes reasonably assured option periods, or the estimated useful lives of the assets.Upon sale or other disposition of a depreciable asset, cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected as a gain or loss from operations. Deposits.Deposits consist of security deposits for multiple locations and a sales tax deposit held with the state of Nevada. Revenue recognition policy.We recognize revenue once pervasive evidence that an agreement exists; the product or service has been rendered; the fee is fixed and determinable; and collection of the amount due is reasonably assured. Revenue from company-owned café sales is recognized when food and beverage products are sold.Café sales are reported net of sales discounts. 21 Revenue earned as a franchisor is derived from cafés in our worldwide territory and includes initial franchise fees and royalties.Initial franchise fee revenue from the sale of a franchise is recognized when we have substantially performed or satisfied all of our material obligations relating to the sale up through the point at which the franchisee is able to open the franchised café, and we have no intention of refunding the entire initial franchise fee or forgiving an unpaid note for the entire initial franchise fee.Substantial performance has occurred when we have (a) performed substantially all of the initial services required by the franchise agreement, such as providing to the franchisee (1) a copy of the Operations Manual; (2) assistance in site selection and selection of suppliers of equipment, furnishings, and food; (3) lease review and comments about the lease; and (4) the initial training course to one or two franchisee representatives; and (b) completed all of our other material pre-opening obligations.We defer revenue from the initial franchise fee until (a) commencement of operations by the franchisee; or (b) if the franchisee does not open the franchised café, (1) the date on which all pre-opening services and our obligations are substantially complete, or (2) an earlier date on which the franchisee has abandoned its efforts to proceed with the franchise operations, and in either situation, the franchisee is not entitled to, and is not given, a refund of the initial franchise fee.Royalties ranging from three to five percent of net café sales are recognized in the period in which they are earned. Rebates received from purveyors that supply products to our franchisees are included in franchise royalties and fees.Rebates related to company-owned cafés are offset against café operating costs.Product rebates are recognized in the period in which they are earned. We also recognize a marketing and promotion fee ranging from one to three percent of net Aspen Leaf Yogurt and Yogurtini café sales which are included in franchise royalties and fees. Share-based Compensation.We recognize all forms of share-based payments, including stock option grants, warrants, and restricted stock grants, at their fair value on the grant date, which are based on the estimated number of awards that are ultimately expected to vest. Share-based payments are valued using a Black-Scholes option pricing model.Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The grants are amortized on a straight-line basis over the requisite service periods, which is generally the vesting period. When computing fair value, we have considered the following variables: ● The expected option term is computed using the “simplified” method. · The expected volatility is based on the historical volatility of our common stock based on the daily quoted closing trading prices. · The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. ● We have not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. ● The forfeiture rate is based on the historical forfeiture rate for our unvested stock options. Recently Issued Accounting Pronouncements In January 2013, the Financial Accounting and Standards Board (FASB) issued Accounting Standards Update (“ASU”) ASU 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosure about Offsetting Assets and Liabilities. The ASU clarifies disclosures required for derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements, and securities borrowing and lending transactions that are either offset in accordance with Section 310-20-45 or Section 815-10-46 or subject to an enforceable master netting arrangement or similar agreement. The ASU is effective for annual and interim periods beginning after 22 January 1, 2013.We adopted this guidance in 2013 without material impact on our financial position, results of operations or cash flows. In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”. The ASU requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety from accumulated other comprehensive income to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. The ASU is effective for annual and interim periods beginning after January 1, 2013.We adopted this guidance in 2013 without material impact on our financial position, results of operations or cash flows. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. 23 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On June 21, 2013, we dismissed L.L. Bradford & Company, LLC (“Bradford”) as our independent public accountants.Bradford had audited our financial statements for the fiscal years ended December 31, 2011 and 2012, as well as the two-month transition period ended February 28, 2013.Also on June 24, 2013, we engaged EKS&H, LLP (“EKS&H”) to serve as our independent public accountants for the fiscal year ending February 28, 2014.The audit committee of our board of directors approved both actions.EKS&H has been serving as the independent public accountants of RMCF, our majority owner. The reports of Bradford on our consolidated financial statements for the two most recent fiscal years ended December 31, 2011 and 2012 and for the two-month transition period ended February 28, 2013 did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles. During the fiscal years ended December 31, 2011 and 2012, the two-month transition period ended February 28, 2013, and through the subsequent interim period ending June 21, 2013, there were no disagreements with Bradford on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Bradford, would have caused Bradford to make reference thereto in its report on our financial statements for such years and transition period.Further, there were no reportable events as described in Item 304(a)(1)(v) of Regulation S-K occurring within our two most recent fiscal years, the transition period, and the subsequent interim period ending June 21, 2013. We provided Bradford with a copy of our Form 8-K disclosing this change and requested Bradford to furnish us with a letter addressed to the Commission stating whether it agreed with the above statements.The letter was filed as an exhibit to the Form 8-K. During our fiscal years ended December 31, 2011 and 2012, the transition period ended February 28, 2013, and through June 24, 2013, the period prior to the engagement of EKS&H, neither we nor anyone on our behalf consulted EKS&H regarding the application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on our financial statements.Further, EKS&H has not provided written or oral advice to us that was an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issues. We requested that EKS&H review our disclosures on Form 8-K and provided EKS&H with the opportunity to furnish a letter addressed to the SEC containing any new information, clarification of our reviews, or the respects in which it did not agree with the statements in that report.EKS&H advised that it had reviewed the Form 8-K and had no need to submit a letter in accordance with Item 304 of Regulation S-K. 24 BUSINESS Overview We are in the business of offering consumers frozen desserts such as yogurt and sorbet.We launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We have built and operate cafés owned and operated by the Company (“company-owned”) and franchise to others the right to own and operate U-Swirl cafés. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating. We acquired the U-Swirl Frozen Yogurt concept in September 2008 from U Create Enterprises (formerly U-Swirl Yogurt, Inc.), which is owned by the grandchildren and family of Henry E. Cartwright, our former President, in consideration for 100,000 restricted shares of our common stock.U Create Enterprises continues to operate its frozen yogurt café in Henderson, Nevada, as our franchisee.No franchise fees or royalties are charged with respect to this location, as U Create Enterprises permits us to use the location as a training facility. We issued a Franchise Disclosure Document (the “FDD”) in November 2008 and filed it in certain states which require filing.We opened our first company-owned U-Swirl location in Las Vegas, Nevada, in March 2009 and entered into our first franchise agreement in July 2009 and our first area development agreement for multiple locations in November 2009. As of December 31, 2012, we owned and operated six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area, and had 24 franchised locations in operation across the country. In January 2013, we entered into agreements to acquire Aspen Leaf Yogurt (“ALY”) café assets, consisting of leasehold improvements, property and equipment, for six Aspen Leaf Yogurt cafés and the franchise rights to ALY and Yogurtini self-serve frozen yogurt chains from Rocky Mountain Chocolate Factory, Inc. (“RMCF”) in exchange for a 60% controlling ownership interest in our company, a warrant that allows RMCF to maintain its pro rata ownership interest if existing stock options and/or warrants are exercised, and promissory notes in the aggregate amount of $900,000. In March 2013 we opened two additional cafés in Reno, Nevada which were previously owned and operated by a U-Swirl franchisee.In July 2013, we transitioned the two Reno cafés from company-owned to a U-Swirl franchisee. In August 2013, a U-Swirl franchisee acquired two existing frozen yogurt cafés currently branded Gracie Bleu Yogurt ("Gracie Bleu"). The franchisee has signed U-Swirl franchise agreements with the intention of re-branding to U-Swirl cafés within the next twelve months. In October 2013, we acquired theassets of the Josie's Self-Serve Frozen Yogurt system ("Josie's") from OnLincoln, LLC and Josie's of Nevada, LLC. There are currently eleven Josie's cafés in operation. The following table provides summary detail regarding our locations as of October 15, 2013, 12 of which were company-owned: 25 State Number of locations U-Swirl Aspen Leaf Yogurtini Gracie Bleu(1) Josie's Total Arizona 5 1 5 2 13 California 1 1 Colorado 5 3 8 Florida 1 1 2 Georgia 1 1 Idaho 3 2 5 Illinois 1 1 Indiana 1 1 Iowa 2 2 Kansas 2 2 Mississippi 1 1 Missouri 1 8 9 Montana 2 2 Nebraska 1 1 Nevada
